Mr. Justice Breese delivered the opinion of the Court: The only point made on this record, important to notice, is the refusal of the court to permit the docket of the magistrate, offered by the plaintiff as evidence in his behalf, to go to the jury- We are at a loss to perceive on what grounds it was rejected, as the magistrate testified it. was his docket, the entries in it having been made by him as police magistrate of the county of Marion. The act concerning evidence and depositions provides, in section 3, that copies of the proceedings and judgments before justices of the peace, certified by the justice, under his hand and seal, before whom the proceedings or judgment is had, shall be received as evidence of such proceedings or judgments. Scates5 Comp. 255. The act establishing police magistrates’ courts, gives to each police magistrate who may be elected in the several towns and cities, the same jurisdiction, powers and emoluments as other justices of the peace in the State; and the rules of practice and proceedings before them must conform to the practice and proceedings before justices of the peace; constables of the county can execute process issued by them, and appeals are allowed from their decisions in all cases, to be taken in the same manner as appeals from justices of the peace. Scates’ Comp. 672-3. These magistrates are no more than justices of the peace, or of greater authority, and their practice and proceedings must conform to those of justices of the peace. It is the practice of all justices of the peace to keep a docket, in which all the proceedings before them are entered. Such a docket was kept by the police magistrate, which was offered in evidence and rejected. It is true, the statute declares that copies shall be evidence, but the original docket being offered and proved to be the docket, it was competent evidence. The objection made here is, that the docket, if admitted, would show only the judgment, but would not show that the magistrate had jurisdiction of the subject matter, or of the person sued. Should that be so, it would not render the docket incompetent evidence. Competency of evidence is one thing—what it may prove is an entirely different thing. We should be inclined to hold, if a formal entry of a judgment appears on a magistrate’s docket, on which it also appeared he had issued an execution, and in a case over which the law gave him jurisdiction, it would be presumed, if not rebutted, he had jurisdiction of the person, if the docket recites the fact that a summons issued which had been returned duly served on the defendant. We think the court erred in rejecting the docket as evidence, and for this error the judgment must be reversed and the cause remanded. Judgment reversed.